                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   ESTHER JONES-ALLEY,                                     CASE NO. C19-0708-JCC
10                             Plaintiff,                    ORDER
11          v.

12   MTGLQ INVESTORS, LP and SELENE
     FINANCE, LP, a Delaware limited partnership,
13   doing business as Selene Finance,
14                             Defendants.
15

16          This matter comes before the Court on Defendants’ motion to dismiss Plaintiff’s first
17   amended complaint (Dkt. No. 21) and Defendants’ request for judicial notice (Dkt. No. 23).
18   Having thoroughly considered the parties’ briefing and the relevant record, the Court finds oral
19   argument unnecessary and hereby GRANTS Defendants’ motion to dismiss (Dkt. No. 21) and
20   GRANTS Defendants’ request for judicial notice (Dkt. No. 23) for the reasons explained herein.
21   I.     BACKGROUND
22          In 2006, Plaintiff Esther Jones-Alley received a loan to purchase real property at 12423
23   SE 252nd Place, Kent, Washington. (See Dkt. No. 1 at 1–2.) After Plaintiff received the loan, the
24   deed of trust securing the loan was assigned numerous times, and a variety of successor trustees
25   were appointed. (Id. at 3–4.) On March 20, 2019, Quality Loan Service Corporation noticed a
26   trustee foreclosure sale for the property on behalf of Defendant MTGLQ, listing Defendant

     ORDER
     C19-0708-JCC
     PAGE - 1
 1   Selene Finance as servicer of the deed of trust. (Dkt. No. 23-1 at 50–52.) The sale was set for

 2   July 26, 2019. (Id.)

 3           On May 13, 2019, Plaintiff filed this action, alleging that the assignments of the deed of

 4   trust were improper or ineffective and asserting various claims. (See Dkt. No. 1.) The Court

 5   dismissed her original complaint without prejudice and with leave to amend because it failed to

 6   state a claim upon which relief could be granted. (See Dkt. No. 18.) Plaintiff has filed an

 7   amended complaint, once again alleging that it is unclear who currently holds the deed of trust. 1

 8   (See generally Dkt. No. 20.) She also alleges that someone has mismanaged the processing of her
 9   payments, that someone has refused to modify her loan, and that the entities that foreclosed on
10   her property do not hold an interest in the property. (Id.) She further alleges that someone has
11   refused to provide her with information about the loan or to answer her questions about when the
12   default occurred. (Dkt. No. 24 at 2.) She brings claims for (1) breach of contract, (2) breach of
13   the duty of good faith and fair dealing, (3) violations of the Deed of Trust Act, Wash. Rev. Code.
14   § 61.24.030, and (4) “lack of standing wrongful foreclosure.” (Dkt. No. 20 at 2–12.) She requests
15   $500,000 in damages and asks the Court to order Defendants to grant her a 30-year loan at a
16   fixed interest rate of 0.01%, “a loan that she can afford.” (Id. at 13.) Defendants now move to
17   dismiss Plaintiff’s first amended complaint, arguing that the complaint was not timely filed, that
18   Plaintiff’s claims are precluded by her prior lawsuit, and that Plaintiff fails to state a plausible

19   cause of action. (See generally Dkt. No. 21.)

20

21

22
             1
23             On July 30, 2019, the Court granted Plaintiff leave to amend her complaint and ordered
     her to file an amended complaint no later than 21 days after the order was issued. (Dkt. No. 18 at
24   5.) Plaintiff filed an amended complaint on August 23, 2019, three days after the deadline. (Dkt.
     No. 20.) Plaintiff believed that because she received the Court’s order by mail, Federal Rule of
25   Civil Procedure 6(d) permits her three additional days to comply with the Court-ordered
     deadline. (Dkt. No. 24 at 1–2.) Because Plaintiff is proceeding pro se and she provided an
26   explanation for her mistake, the Court shall construe the amended complaint as timely filed.

     ORDER
     C19-0708-JCC
     PAGE - 2
 1   II.     DISCUSSION

 2           A.      Federal Rule of Civil Procedure 12(b)(6) Legal Standard

 3           A defendant may move for dismissal when a plaintiff “fails to state a claim upon which

 4   relief can be granted.” Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss, a complaint must

 5   contain sufficient factual matter, accepted as true, to state a claim for relief that is plausible on its

 6   face. Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009). A claim has facial plausibility when the

 7   plaintiff pleads factual content that allows the court to draw the reasonable inference that the

 8   defendant is liable for the misconduct alleged. Id. at 678. Although the Court must accept as true
 9   a complaint’s well-pleaded facts, conclusory allegations of law and unwarranted inferences will
10   not defeat an otherwise proper Rule 12(b)(6) motion. Vasquez v. Los Angeles County, 487 F.3d
11   1246, 1249 (9th Cir. 2007); Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.
12   2001). The plaintiff is obligated to provide grounds for her entitlement to relief that amount to
13   more than labels and conclusions or a formulaic recitation of the elements of a cause of action.
14   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 545 (2007). “[T]he pleading standard Rule 8
15   announces does not require ‘detailed factual allegations,’ but it demands more than an
16   unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. Pro se
17   plaintiffs “must be held to less stringent standards than formal pleadings drafted by lawyers.”
18   Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010).

19           B.      Judicial Notice

20           When ruling on a motion to dismiss for failure to state a claim, the Court may consider

21   the complaint, documents attached to the complaint, documents incorporated by reference in the

22   complaint, and matters that are subject to judicial notice. U.S. v. Ritchie, 342 F.3d 903, 907–08

23   (9th Cir. 2003); Fed. R. Evid. 201. Defendants ask the Court to take judicial notice of the deed of

24   trust on Plaintiff’s property and documents evidencing subsequent assignments of the deed of

25   trust recorded in King County, Washington. (Dkt. No. 21 at 3–4, 12.) These documents are

26   referenced extensively in Plaintiff’s amended complaint and form the basis of the complaint. See


     ORDER
     C19-0708-JCC
     PAGE - 3
 1   Ritchie, 342 F.3d 903, 907–08. Furthermore, the accuracy of the exhibits is capable of

 2   verification from sources whose accuracy cannot reasonably be questioned. See Fed. R. Evid.

 3   201(a)–(b). Therefore, Defendants’ request for judicial notice (Dkt. No. 23) is GRANTED. The

 4   Court hereby takes judicial notice of the exhibits contained in Docket Number 23-1.

 5           C.      Breach of Contract

 6           “A breach of contract is actionable only if the contract imposes a duty, the duty is

 7   breached, and the breach proximately causes damage to the claimant.” Nw. Indep. Forest Mfrs. v.

 8   Dep’t of Labor & Indus., 899 P.2d 6, 9 (Wash. Ct. App. 1995). Plaintiff alleges that Defendants
 9   are bound by the deed of trust on Plaintiff’s property. (Dkt. No. 20 at 6.) 2 Defendant MTGLQ
10   agrees that it is a party to the deed of trust. (See Dkt. No. 21 at 12.) But Defendant Selene

11   Finance is not a party to the deed of trust. (See Dkt. Nos. 20 at 7, 23-1 at 45.) Thus, Defendant

12   Selene Finance cannot be liable for breach of the deed of trust. See Nw. Indep. Forest Mfrs., 899

13   P.2d at 9. Therefore, Plaintiff’s breach of contract claim is DISMISSED as to Defendant Selene

14   Finance.

15           Plaintiff alleges that Defendants violated section 22 of the deed of trust when they failed

16   to provide her notice of default and an explanation of how to cure the default. (Dkt. No. 20 at 7–

17   8.) She further alleges that Defendants failed to notify her of her right to reinstate after

18   acceleration or her right to bring a court action. (Id. at 8.) But she alleges no details as to the

19   circumstances surrounding her default, Defendants’ acceleration of the loan, and Defendants’

20   foreclosure of her property. (Id.) Thus, her conclusory allegations do not plead sufficient factual

21   content to state a plausible claim for breach of contract. See Iqbal, 556 U.S. at 677–78.

22   Additionally, Plaintiff alleges that Defendants breached the deed of trust by failing to properly

23   service her escrow account and by failing to properly credit her payments. (Dkt. No. 20 at 8; 24

24
             2
                Plaintiff also alleges that someone, presumably one of the original parties to the deed of
25   trust, violated section 17 of the deed of trust by failing to provide her a copy of the note and deed
     of trust. (Dkt. No. 20 at 7.) But she does not allege that Defendants are liable for that breach.
26   (See id.)

     ORDER
     C19-0708-JCC
     PAGE - 4
 1   at 17.) But again, she provides no details beyond her bare allegation, such as when she made

 2   payments, to whom she made payments, or how she learned the payments were not credited. (See

 3   id.) Thus, Plaintiff fails to state a plausible claim for breach of contract against Defendant

 4   MTGLQ. See Iqbal, 556 U.S. at 677–78. Therefore, Defendants’ motion is GRANTED and

 5   Plaintiff’s claim for breach of contract against Defendant MTGLQ is DISMISSED.

 6          D.      Breach of Duty of Good Faith and Fair Dealing

 7          The duty of good faith and fair dealing exists only in relation to performance of a specific

 8   contract term. See Badgett v. Sec. State Bank, 807 P.2d 356, 360–61 (Wash. 1991). Thus, to state
 9   a plausible claim for relief, Plaintiff must allege that some aspect of Defendants’ performance of
10   their contractual obligations breached the duty of good faith and fair dealing. See id. Plaintiff
11   vaguely alleges that Defendant MTGLQ allowed Defendant Selene Finance to “mismanage” her
12   loan and escrow account, but she does not state how. (Dkt. No. 20 at 9.) She does not allege how
13   the deed of trust required Defendants to manage her loan or how Defendants’ mismanagement of
14   her loan and escrow account relate to any provision in the deed of trust. (See id.) Nor does she
15   allege how she was harmed. (Id.) Moreover, as the Court noted above, Plaintiff does not allege
16   facts demonstrating that any contract existed between Plaintiff and Defendant Selene Finance.
17   (Id.) Thus, Plaintiff fails to state a plausible claim that Defendants breached a duty of good faith
18   and fair dealing. See Badgett, 807 P.2d at 360–61. Therefore, Defendants’ motion is GRANTED

19   and Plaintiff’s claim for breach of the duty of good faith and fair dealing is DISMISSED.

20          E.      Deed of Trust Act

21          Under Washington law, only a properly appointed successor trustee may conduct a

22   foreclosure sale. See Wash. Rev. Code. § 61.24.030; Bavand v. OneWest Bank, F.S.B., 309 P.3d

23   636, 640 (Wash. Ct. App. 2013.)

24          Plaintiff alleges that Defendant MTGLQ was not properly assigned the deed of trust, that

25   Defendant Selene Finance was not properly appointed as trustee, and that Defendants’ 2019

26   foreclosure sale of her property was invalid. (Dkt. No. 20 at 10.) Plaintiff specifically alleges


     ORDER
     C19-0708-JCC
     PAGE - 5
 1   there were flaws in Mortgage Electronic Registration Systems, Inc.’s (“MERS”) assignments of

 2   the deed of trust and the appointment of Trustee Corps as successor trustee. (Id. at 10–11.)

 3   Defendants argue that the record conclusively shows that Defendant MTGLQ was properly

 4   assigned the deed of trust and that Quality Loan Service Corporation was appointed as the

 5   successor trustee. (Dkt. No. 21 at 14.) In response, Plaintiff contends that every assignment of

 6   the deed of trust either has been rescinded or is void, and therefore Defendants have no interest

 7   in her property. (Dkt. No. 24 at 3.)

 8           Defendants argue that res judicata precludes Plaintiff from bringing this claim. (Dkt. No. 21

 9   at 10–11.) When a district court sits in diversity, it applies the forum state’s law to determine the

10   preclusive effect of a state court judgment. Semtek Int’l Inc. v. Lockheed Martin Corp., 531 U.S. 497,

11   508 (2001). Under Washington law, the doctrine of res judicata bars a party from litigating claims

12   that either were, or should have been, litigated in a prior action. Ensley v. Pitcher, 222 P.3d 99, 102

13   (Wash. Ct. App. 2009) (citing Landry v. Luscher, 976 P.2d 1274, 1276 (Wash. Ct. App. 1999)).

14   Application of res judicata under Washington law requires identity between a prior judgment

15   and a subsequent action as to (1) persons and parties, (2) causes of action, (3) subject matter, and

16   (4) the quality of persons for or against whom the claim is made. Id. at 104–08. Res judicata also

17   requires a final judgment on the merits. Id. at 103. “A dismissal with prejudice constitutes a final

18   judgment on the merits.” Hisle v. Todd Pac. Shipyards Corp., 93 P.3d 108, 115 (Wash. 2004).

19   Once the party asserting res judicata has met its burden of establishing these elements, all

20   matters that were considered, or could have been considered, in the prior action are barred. See

21   Ensley, 222 P.3d at 102.

22           To determine whether the same causes of action are asserted in successive lawsuits,

23   courts consider: “(1) whether the rights or interests established in the prior judgment would be

24   destroyed or impaired by the prosecution of the second action; (2) whether substantially the same

25   evidence is presented in the two actions; (3) whether the suits involved infringement of the same

26   right; and (4) whether the two suits arise out of the same transactional nucleus of facts.” Id. at


     ORDER
     C19-0708-JCC
     PAGE - 6
 1   104–05. These factors are “analytical tools,” none of which must be present to apply res judicata.

 2   Id. at 105. The final consideration—whether the two suits arise from the same transactional

 3   nucleus of facts—is “the most important” consideration in determining whether the causes of

 4   action are identical. Constantini v. Trans World Airlines, 681 F.2d 1199, 1202 (9th Cir. 1982).

 5           On November 18, 2016, Plaintiff sued First Independent Mortgage Company (Plaintiff’s

 6   original lender), MERS (the original holder of the deed of trust), Bank of America (the

 7   subsequent holder of the deed of trust), Defendant Selene Finance (a loan servicer), and several

 8   other defendants for claims arising from the same note and deed of trust. Alley v. Carrington
 9   Mortgage Servs. LLC, Case No. C16-1796-RAJ, Dkt. Nos. 3, 10 (W.D. Wash. 2016). Plaintiff
10   alleged that the assignments of the deed of trust from MERS to Bank of America and other
11   subsequent holders of the deed of trust were improper, and therefore no one held a deed of trust
12   on her property. Id. She requested the court declare the deed of trust void, cancel her debt, and
13   award her monetary and punitive damages of $995,000. Id., Dkt. Nos. 3 at 5, 10 at 14. Plaintiff
14   brought claims for fraud, negligence, and misrepresentation. Id., Dkt. No. 10 at 5–6. After
15   allowing Plaintiff to amend her complaint once, the Honorable Richard A. Jones, United States
16   District Judge, dismissed the action with prejudice. Id., Dkt. Nos. 19, 26, 27.
17          All the elements of res judicata are present here. First, Defendant Selene Finance was a
18   party to Plaintiff’s prior lawsuit, and Defendant MTGLQ is in privity with MERS and Bank of

19   America, Defendant MTGLQ’s predecessors in interest to the deed of trust. (See Dkt. No. 23-1 at

20   2, 32, 37, 40, 43, 45.) Thus, there is identity as to persons and parties in the two suits. See

21   Karlberg, 280 P.3d at 1130. Second, Plaintiff’s prior claims derive from the same transaction or

22   series of transactions: the allegedly improper assignment of the deed of trust from MERS to

23   Bank of America and its subsequent assignees. Compare Alley, Case No. C16-1796-RAJ, Dkt.

24   No. 10 at 5–6, 14–15 with (Dkt. No. 20 at 3–12). Substantially the same evidence is at issue in

25   both actions—the documents recording the chain of assignments of the deed of trust on

26   Plaintiff’s property. Id. Furthermore, because Defendant Selene Finance established in the prior


     ORDER
     C19-0708-JCC
     PAGE - 7
 1   suit that it is not liable for claims arising from assignments of the deed of trust, allowing Plaintiff

 2   to proceed with her Deed of Trust Act claim would impair the rights Defendant Selene Finance

 3   established in the prior case. See Alley, Case No. C16-1796-RAJ, Dkt. No. 19. Thus, there is

 4   there is identity as to causes of action. See Ensley, 222 P.3d at 104–05.

 5           Third, the present case and the prior action share essentially the same subject matter.

 6   Plaintiff’s underlying allegation in both cases is that Defendants’ interest in the property is void

 7   and therefore Defendants may not take any action to impair her interest in the property. Thus,

 8   there is identity as to subject matter. See Landry, 976 P.2d at 1278. Fourth, there is identity as to
 9   the quality of persons for or against whom the claim is made because Plaintiff and the prior
10   defendants, like here, were adverse parties. See Karlberg, 280 P.3d at 1130; Bordeaux v.
11   Ingersoll Rand Co., 429 P.2d 207, 211 (Wash. 1967). Finally, there was a final judgment on the
12   merits because the prior lawsuit was dismissed with prejudice. See Hisle, 93 P.3d at 115; Alley,
13   Case No. C16-1796-RAJ, Dkt. Nos. 19, 26, 27. Therefore, Plaintiff’s Deed of Trust claim is
14   barred by res judicata. 3 See Ensley, 222 P.3d at 102. Accordingly, Defendants’ motion to
15   dismiss is GRANTED and Plaintiff’s Deed of Trust claim is hereby DISMISSED.

16           F.      Lack of Standing Wrongful Foreclosure

17           Plaintiff’s complaint includes a claim for “lack of standing wrongful foreclosure” but the

18   legal basis for her claim is unclear. (Dkt. No. 20 at 12.) Plaintiff’s only allegation in support of

19   this claim is that Defendants “lacked standing to foreclose,” apparently based on her other

20   allegations that MERS never properly assigned the deed of trust. (See id.) Plaintiff does not cite

21   case law demonstrating there is a separate cause of action in Washington for wrongful

22
             3
23             The Court notes that Plaintiff’s Deed of Trust claim would also fail because she has not
     stated a plausible claim for relief. Plaintiff’s specific factual allegations fail to adequately support
24   her claim. She makes bare and conclusory allegations that MERS’s initial assignment of the deed
     of trust was improper, Defendant Selene Finance was never properly appointed, and Defendant
25   MTGLQ was never properly assigned. (See Dkt. No. 20 at 10–11.) These allegations are not
     sufficient to state a viable claim for violations of the Deed of Trust Act. See Iqbal, 556 U.S. at
26   677–78; Wash. Rev. Code. § 61.24.030.

     ORDER
     C19-0708-JCC
     PAGE - 8
 1   foreclosure beyond the remedies permitted by the Deed of Trust Act. (See id.) It is not clear that

 2   such an independent cause of action exists. 4 See Frias v. Asset Foreclosure Servs., 334 P.3d 529,

 3   533 (Wash. 2014); Hummel v. Nw. Tr. Servs., Inc., 180 F. Supp. 3d 798, 805, Case No. C15-

 4   0255-RAJ, Dkt. No. 87 (W.D. Wash. 2016), aff’d, 740 F. App’x 142 (9th Cir. 2018). Thus,

 5   Plaintiff’s complaint does not establish a plausible cause of action for this claim. See Iqbal, 556

 6   U.S. at 678. Therefore, Defendant’s motion to discuss this claim is GRANTED and Plaintiff’s

 7   claim for lack of standing wrongful foreclosure is DISMISSED.

 8   III.   CONCLUSION
 9          For the foregoing reasons, Defendants’ request for judicial notice (Dkt. No. 23) is
10   GRANTED. Defendants’ motion to dismiss (Dkt. No. 21) is GRANTED. Plaintiff’s complaint is
11   DISMISSED with prejudice.
12          DATED this 28th day of January 2020.




                                                           A
13

14

15
                                                           John C. Coughenour
16                                                         UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24
            4
              Even assuming for the sake of argument that this cause of action exists, Plaintiff’s prior
25   lawsuit would bar recovery for claims deriving from MERS’s assignments of the deed of trust.
     See Alley, Case No. C16-1796-RAJ, Dkt. Nos. 19, 26, 27 (dismissing Plaintiff’s prior lawsuit
26   with prejudice); Ensley, 222 P.3d 102 (describing the preclusive effect of res judicata).

     ORDER
     C19-0708-JCC
     PAGE - 9
